Citation Nr: 1616195	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  14-24 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis, pharyngitis, upper respiratory infection, and asthma.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991, from February 2007 to November 2007, and from March 2011 to April 2012.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran's June 2014 VA Form 9 substantive appeal initially requested a hearing before the Board at a local RO (Travel Board hearing).  In August 2014, the Veteran amended his request for a videoconference hearing before the Board.  However, in March 2015, the Veteran submitted a statement that he no longer desired a hearing before the Board.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  

2.  The Veteran's current respiratory disability had onset during active service and is etiologically related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a respiratory disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, any further discussion of VA's duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  Service Connection - Respiratory Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including bronchiectasis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations, including service in Kuwait from April 2007 to October 2007 and from May 2011 to April 2012.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran first claimed entitlement to service connection for a respiratory disability in July 2012.  At that time, he reported that a respiratory condition first began in March 1999, but also claimed chronic respiratory problems due to exposure to environmental hazards during the Gulf War.  

Service treatment records from the Veteran's first period of service include a normal clinical examination upon enlistment in March 1988 and upon separation in May 1991.  

Thereafter, private treatment records from December 2003 document the Veteran's report of an upper respiratory infection, assessed as bronchitis, for three to four weeks.  Subsequently, in December 2005, the Veteran was again assessed with bronchitis of one to two weeks in duration.  

Service treatment records document a normal clinical examination in December 2006, prior to entrance at the Veteran's second period of active service.  Within a concurrent report of medical history, the Veteran reported bronchitis from a previous cold; however, the attending physician noted that the Veteran was in good health and his only issue was hypertension.  In a February 2007 pre-deployment health assessment, the Veteran reported he was in good health, with no medical problems and no concerns.  Private treatment records from that same month, just days before the Veteran's deployment on active duty, document that the Veteran was assessed with pharyngitis after reporting an upper respiratory infection of three to five days in duration.  In a report of medical history upon deployment, the Veteran reported he was previously diagnosed with bronchitis; the physician noted that the Veteran had a cold six years before which was called bronchitis, but it was not considered disabling.  

Service treatment records from May 2007 document that the Veteran complained of cold symptoms.  In a September 2007 post-deployment health assessment, the Veteran reported that his health stayed the same or got better during his deployment.  He further reported that he had been seen one time at sick call and that he was exposed to sand and dust, although he denied any respiratory symptoms.  

Thereafter, private treatment records from December 2007, January 2008, October 2008, April 2009, and May 2009 document additional upper respiratory infections, diagnosed variously as possible reactive airway disease (RAD), pharyngitis, sinusitis, bronchitis, bronchospasm, and pneumonia.  

Service treatment records contain a January 2011 report of medical history prior to the Veteran's last period of active service wherein the Veteran denied any current respiratory conditions.  In a March 2011 pre-deployment health assessment, the Veteran reported that he was in very good health, without any medical problems or health concerns.  During his deployment, the Veteran was seen in December 2011 and February 2012 for complaints of a cough and congestion, assessed as upper respiratory infections.  In a March 2012 post-deployment health assessment, the Veteran reported that he was in very good health, which was much better than when he deployed, without current health problems.  He reported that he had been seen three during deployment for cold symptoms and that he had been exposed to industrial pollution, insect bites, sand and dust, and smoke from oil fires.  Similarly, in an April 2012 report of medication history, he reported that he had been seen for a cough and congestion; however, there was no physician referral for further evaluation.  

An August 2012 private treatment record documents the Veteran's recurrent bouts of bronchitis and a physician's statement that he may have been exposed to toxins during the Gulf War.  

VA treatment records from November 2012 document the Veteran's diagnosis of a chronic cough with onset in 2002.  

The Veteran was afforded a VA Gulf War examination in May 2013, in addition to VA larynx/pharynx and respiratory examinations.  The Veteran reported that he had consistently experienced two to three episodes of bronchitis and laryngitis each year, which resolved with antibiotic treatment.  He noted a chronic dry cough independent of his bouts of bronchitis which had been present since the mid-1990s.  He further stated that during his last two deployments, he experienced an increased cough while deployed, but that it returned to a baseline level after his return to the United States.  The VA examiner noted that the Veteran's conditions, including a chronic cough, chronic sinusitis, asthma (diagnosed following a pulmonary function test (PFT)), and bronchitis all pre-dated his Gulf War exposures, and while there was exacerbation of his cough during deployment, it returned to a baseline level after his return; therefore, he opined that the Veteran's current conditions were not caused by environmental exposure during deployment to the Middle East.  

In January 2014, an additional VA examiner opined that the Veteran's asthma and sinusitis, diagnosed upon VA examination in May 2013, were less likely than not incurred in or caused by the claimed in-service respiratory injury, event or illness.  Following a review of service treatment records and other available medical records, the VA examiner found no treatment for, or diagnosis of chronic sinusitis or asthma.  The examiner noted the diagnoses of such conditions by the May 2013 VA examiner, but noted that given the previous examiner's rationale, it was less likely than not that the Veteran's chronic sinusitis and asthma were incurred in, caused by, or aggravated beyond their natural progression by his active military service.  

In July 2014, a private physician opined that it was as likely as not that the Veteran's currently diagnosed chronic bronchitis was a result of his original bronchitis injury in service.  The private physician based his positive nexus opinion upon a review of the Veteran's past and present medical records, an examination of the Veteran, and a review of the available diagnostic testing.  The physician concluded that the Veteran's current diagnosis of chronic bronchitis was consistent with the original injury in service and it was as likely as not service-connected.  

The Veteran has also submitted various lay statements, both from himself and fellow soldiers, in support of his claim which report his ongoing respiratory symptoms, including during deployment in Kuwait.  Specifically, his April 2014 notice of disagreement (NOD) asserts his belief that his condition is upper respiratory infection caused by the numerous dust storms he encountered while serving in Kuwait.  He further noted that his condition required prescription medication and continued to affect his everyday life.  

After giving full consideration to the medical and lay evidence of record, including as discussed above, and after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for a respiratory disability, such that service connection is warranted.  

Initially, the Board notes that the Veteran's respiratory complaints have been variously diagnosed as bronchitis, pharyngitis, upper respiratory infection, and asthma.  Therefore, despite his status as a Persian Gulf veteran, presumptive service connection based upon a qualifying chronic disability due to undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317.  Moreover, the Veteran has not been diagnosed with bronchiectasis at any point during the appeal period; therefore, presumptive service connection of a chronic disease is also not warranted.  See 38 C.F.R. § 3.309(a).  

Additionally, service treatment records contemporaneous with the Veteran's deployments in March 1988, February 2007 and March 2011 do not document any notation of respiratory conditions; therefore, the Veteran is entitled to the presumption of soundness regarding each of his periods of active service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); Crowe, 7 Vet. App. at 246.  As such, the Board has approached the Veteran's claim as a direct service connection claim, rather than as a claim for in-service aggravation of a preexisting disability which was noted upon entrance to active service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

The various lay evidence of record is probative evidence which weighs in favor of the Veteran's claim insofar as it relates observable respiratory symptoms experienced by the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has also submitted multiple Internet articles which provide overviews of VA's policies, regulations, and laws concerning Gulf War environmental exposures and undiagnosed illnesses for Persian Gulf veterans.  However, such evidence is of little probative value.  As discussed above, presumptive service connection based upon a qualifying chronic disability is not warranted.  See 38 C.F.R. § 3.317.  Additionally, the Internet articles submitted by the Veteran are of a general nature, and they do not reference the specific facts particular to the Veteran's claim; therefore, they are afforded less probative value.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  

Finally, in considering the conflicting VA and private medical nexus opinions of record, the Board finds that the evidence weighs both in favor of and against the Veteran's claim.  Following a review of the evidence of record, the VA examiners each opined that the Veteran's variously diagnosed respiratory conditions were less likely as not related to his active service.  On the other hand, after a review of the evidence of record, the July 2014 private physician concluded that it was as likely as not that the Veteran's currently diagnosed chronic bronchitis was consistent with, and a result of his in-service bronchitis.  

As such, after resolving any reasonable doubt in favor of the Veteran, the evidence is at least in equipoise with respect to his claim of entitlement to service connection for a respiratory disability, and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

Service connection for a respiratory disability is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


